Exhibit 10.1

EXECUTION VERSION

$800,000,000

SESI, L.L.C.

7.125% Senior Notes due 2021

Purchase Agreement

November 21, 2011

J.P. Morgan Securities LLC

As Representative of the

several Initial Purchasers listed

in Schedule 1 hereto

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

Ladies and Gentlemen:

SESI, L.L.C., a Delaware limited liability company (the “Company”), and wholly
owned subsidiary of Superior Energy Services, Inc., a Delaware corporation (the
“Parent”), proposes to issue and sell to the several initial purchasers listed
in Schedule 1 hereto (the “Initial Purchasers”), for whom you are acting as
representative (the “Representative”), $800,000,000 principal amount of its
7.125% Senior Notes due 2021 (the “Securities”). The Securities will be issued
pursuant to an Indenture to be dated as of December 6, 2011 (the “Indenture”)
among the Company, Parent, the guarantors listed in Schedule 2 hereto (the
“Subsidiary Guarantors” and, together with the Parent, the “Guarantors”) and The
Bank of New York Mellon Trust Company, N.A., as trustee (the “Trustee”), and
will be guaranteed on an unsecured senior basis, jointly and severally, by each
of the Guarantors (the “Guarantees”).

The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom. The Company and the Guarantors have prepared a
preliminary offering memorandum dated November 21, 2011 (the “Preliminary
Offering Memorandum”) and will prepare an offering memorandum dated the date
hereof (the “Offering Memorandum”) setting forth information concerning the
Company, the Guarantors and the Securities. Copies of the Preliminary Offering
Memorandum have been, and copies of the Offering Memorandum will be, delivered
by the Company to the Initial Purchasers pursuant to the terms of this
Agreement. The Company hereby confirms that it has authorized the use of the
Preliminary Offering Memorandum, the other Time of Sale Information (as defined
below) and the Offering Memorandum in connection with the offering and resale of
the Securities by the Initial Purchasers in the manner contemplated by this
Agreement. Capitalized terms used but not defined herein shall have the meanings
given to such terms in the Preliminary Offering Memorandum. References herein to
the Preliminary Offering Memorandum, the Time of Sale Information and the
Offering Memorandum shall be deemed to refer to and include any document
incorporated by reference therein and any reference to “amend,” “amendment” or



--------------------------------------------------------------------------------

“supplement” with respect to the Preliminary Offering Memorandum or the Offering
Memorandum shall be deemed to refer to and include any documents filed after
such date and incorporated by reference therein. References herein to the
Preliminary Offering Memorandum, the Time of Sale Information and the Offering
Memorandum shall be deemed to refer to and include the preliminary Canadian
offering memorandum dated November 21, 2011 (the “Preliminary Canadian Offering
Memorandum”) and the Canadian offering memorandum dated the date hereof (the
“Final Canadian Offering Memorandum”), respectively.

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the following information shall have been prepared (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.

The Securities are being offered and sold by the Company in connection with the
merger (the “Complete Merger”) of Complete Production Services, Inc., a Delaware
corporation (“Complete”), with and into SPN Fairway Acquisition, Inc., a
Delaware corporation and a wholly-owned subsidiary of the Parent (“Merger Sub”),
with Merger Sub as the surviving corporation and an indirect wholly-owned
subsidiary of the Parent, pursuant to the Agreement and Plan of Merger, dated as
of October 9, 2011 (the “Agreement and Plan of Merger”), among the Parent,
Merger Sub and Complete. In connection with the Complete Merger, the Company
intends to enter into an amended and restated credit agreement consisting of
(i) up to a $400 million five-year term loan (together with all documents
related to such term loan, the “Term Loan”); and (ii) up to a $600 million
five-year revolving credit facility (together with all documents related to such
revolving credit facility, the “Revolving Credit Facility”, and, together with
the Term Loan, the “Amended and Restated Credit Facility”), with JPMorgan Chase
Bank, N.A., as Administrative Agent, Wells Fargo Bank, N.A. as a lender and the
other lenders party thereto, all as described in the Time of Sale Information.
The Complete Merger, the entering into of the Amended and Restated Credit
Facility, the issuance and sale of the Securities and the satisfaction and
discharge of the indenture, dated as of December 6, 2006, by and among Complete,
Wells Fargo Bank, National Association, as trustee, and the guarantors named
therein, as amended and supplemented from time to time (the “Existing Complete
Indenture”), relating to Complete’s $650.0 million aggregate principal amount of
8% Senior Notes due 2016 are referred to collectively as the “Transactions.”
Following consummation of the Complete Merger, but in any event within 15 days
thereof, Merger Sub (as the surviving company of the Complete Merger) will enter
into a joinder agreement to this Agreement, the form of which is attached hereto
as Exhibit B (the “Joinder Agreement”), pursuant to which Merger Sub and certain
of its subsidiaries (the “Complete Guarantors”) would become a party to this
Agreement. In addition, following consummation of the Complete Merger, but in
any event within 15 days thereof, Merger Sub (as the surviving company of the
Complete Merger) and the Complete Guarantors would also each become a Guarantor
pursuant to the terms of the Indenture upon execution of a supplemental
indenture (the “Supplemental Indenture”) and a party to the Registration Rights
Agreement (as defined below) pursuant to a joinder to the Registration Rights
Agreement (the “Joinder to the Registration Rights Agreement”).

Holders of the Securities (including the Initial Purchasers and their direct and
indirect transferees) will be entitled to the benefits of a Registration Rights
Agreement, to be dated the Closing Date (as defined below) and substantially in
the form attached hereto as Exhibit A (the

 

2



--------------------------------------------------------------------------------

“Registration Rights Agreement”), pursuant to which the Company and the
Guarantors (and upon the execution and delivery of the Joinder to the
Registration Rights Agreement, Complete and the Complete Guarantors) will agree
to file one or more registration statements with the Securities and Exchange
Commission (the “Commission”) providing for the registration under the
Securities Act of the Securities or the Exchange Securities referred to (and as
defined) in the Registration Rights Agreement.

The Company hereby confirms its agreement with the several Initial Purchasers
concerning the purchase and resale of the Securities, as follows:

1. Purchase and Resale of the Securities. The Company agrees to issue and sell
the Securities to the several Initial Purchasers as provided in this Agreement,
and each Initial Purchaser, on the basis of the representations, warranties and
agreements set forth herein and subject to the conditions set forth herein,
agrees, severally and not jointly, to purchase from the Company the respective
principal amount of Securities set forth opposite such Initial Purchaser’s name
in Schedule 1 hereto at a price equal to 98.25% of the principal amount thereof
plus accrued interest, if any, from December 6, 2011 to the Closing Date. The
Company will not be obligated to deliver any of the Securities except upon
payment for all the Securities to be purchased as provided herein.

(a) The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information.
Each Initial Purchaser, severally and not jointly, represents and warrants to,
and agrees with, the Company that:

(i) it is a qualified institutional buyer within the meaning of Rule 144A under
the Securities Act (a “QIB”) and an accredited investor within the meaning of
Rule 501(a) of Regulation D under the Securities Act (“Regulation D”);

(ii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act; and

(iii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities as part of their initial offering
except:

(A) within the United States to persons whom it reasonably believes to be QIBs
in transactions pursuant to Rule 144A under the Securities Act (“Rule 144A”) and
in connection with each such sale, it has taken or will take reasonable steps to
ensure that the purchaser of the Securities is aware that such sale is being
made in reliance on Rule 144A; or

(B) in accordance with the restrictions set forth in Annex C hereto.

 

3



--------------------------------------------------------------------------------

(b) Each Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the “no registration” opinions to be delivered to the Initial
Purchasers pursuant to Sections 6(f) and 6(g), counsel for the Company and
counsel for the Initial Purchasers, respectively, may rely upon the accuracy of
the representations and warranties of the Initial Purchasers, and compliance by
the Initial Purchasers with their agreements, contained in paragraph (b) above
(including Annex C hereto), and each Initial Purchaser hereby consents to such
reliance.

(c) The Company acknowledges and agrees that the Initial Purchasers may offer
and sell Securities to or through any affiliate of an Initial Purchaser and that
any such affiliate may offer and sell Securities purchased by it to or through
any Initial Purchaser.

(d) The Company and the Guarantors acknowledge and agree that the Initial
Purchasers are acting solely in the capacity of an arm’s length contractual
counterparty to the Company and the Guarantors with respect to the offering of
Securities contemplated hereby (including in connection with determining the
terms of the offering) and not as financial advisors or fiduciaries to, or
agents of, the Company, the Guarantors or any other person. Additionally,
neither the Representative nor any other Initial Purchaser is advising the
Company, the Guarantors or any other person as to any legal, tax, investment,
accounting or regulatory matters in any jurisdiction. The Company and the
Guarantors shall consult with their own advisors concerning such matters and
shall be responsible for making their own independent investigation and
appraisal of the transactions contemplated hereby, and neither the
Representative nor any other Initial Purchaser shall have any responsibility or
liability to the Company or the Guarantors with respect thereto. Any review by
the Representative or any Initial Purchaser of the Company, the Guarantors, and
the transactions contemplated hereby or other matters relating to such
transactions will be performed solely for the benefit of the Representative or
such Initial Purchaser, as the case may be, and shall not be on behalf of the
Company, the Guarantors or any other person.

2. Payment and Delivery.

(a) Payment for and delivery of the Securities will be made at the New York
offices of Simpson Thacher & Bartlett LLP at 9:00 A.M., Central time, on
December 6, 2011, or at such other time or place on the same or such other date,
not later than the fifth business day thereafter, as the Representative and the
Company may agree upon in writing. The time and date of such payment and
delivery is referred to herein as the “Closing Date.”

(b) Payment for the Securities shall be made by wire transfer in immediately
available funds for the purchase price thereof to the account(s) specified by
the Company to the Representative against delivery to the nominee of The
Depository Trust Company (“DTC”), for the account of the Initial Purchasers, of
one or more global notes representing the Securities (collectively, the “Global
Note”), with any transfer taxes payable in connection with the sale of the
Securities duly paid by the Company. The Global Note will be made available for
inspection by the Representative not later than 1:00 P.M., New York City time,
on the business day prior to the Closing Date.

 

4



--------------------------------------------------------------------------------

3. Representations and Warranties of the Company and the Guarantors. The Company
and the Guarantors jointly and severally represent and warrant to each Initial
Purchaser that as of the date hereof and as of the Closing Date:

(a) Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Information, at the Time of Sale, did not, and at the Closing Date,
will not, and the Offering Memorandum, as of its date and as of the Closing
Date, will not, contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided, that
the Company and the Guarantors make no representation or warranty with respect
to any statements or omissions made in reliance upon and in conformity with
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representative expressly for use
in the Preliminary Offering Memorandum, the Time of Sale Information or the
Offering Memorandum.

(b) Additional Written Communications. The Company and the Guarantors (including
their agents and representatives, other than the Initial Purchasers in their
capacity as such) have not prepared, made, used, authorized, approved or
referred to and will not prepare, make, use, authorize, approve or refer to any
written communication that constitutes an offer to sell or solicitation of an
offer to buy the Securities (each such communication by the Company and the
Guarantors or their agents and representatives (other than a communication
referred to in clauses (i), (ii) and (iii) below) an “Issuer Written
Communication”) other than (i) the Preliminary Offering Memorandum, (ii) the
Offering Memorandum, (iii) the documents listed on Annex A hereto, including a
term sheet substantially in the form of Annex B hereto, which constitute part of
the Time of Sale Information, and (iv) any electronic road show or other written
communications, in each case used in accordance with Section 4(c). Each such
Issuer Written Communication, when taken together with the Time of Sale
Information, did not, and at the Closing Date will not, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that the Company and the Guarantors
make no representation and warranty with respect to any statements or omissions
made in each such Issuer Written Communication in reliance upon and in
conformity with information furnished to the Company in writing by any Initial
Purchaser through the Representative expressly for use in any Issuer Written
Communication.

(c) Incorporated Documents. The documents incorporated by reference in each of
the Time of Sale Information and the Offering Memorandum, when filed with the
Commission, conformed or will conform, as the case may be, in all material
respects to the requirements of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and the rules and regulations of the Commission
thereunder, and did not and will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.

 

5



--------------------------------------------------------------------------------

(d) Financial Statements. The financial statements of the Parent and the related
notes thereto included or incorporated by reference in each of the Time of Sale
Information and the Offering Memorandum, and to the knowledge of the Company,
the financial statements of Complete and the related notes thereto, included or
incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum, present fairly the consolidated financial position of the
Parent and its subsidiaries and Complete and its Subsidiaries, as applicable, as
of the dates indicated, and the results of their operations and the changes in
their cash flows for the periods specified; such financial statements of the
Parent, and to the knowledge of the Company, of Complete have been prepared in
conformity with generally accepted accounting principles as applied in the U.S.
and applied on a consistent basis throughout the periods covered thereby, except
as may be expressly stated in the related notes thereto; the other financial
information included or incorporated by reference in each of the Time of Sale
Information and the Offering Memorandum (including, to the knowledge of the
Company, the financial information relating to Complete) has been derived from
the accounting records of the Parent and its subsidiaries (or, to the knowledge
of the Company, Complete and its subsidiaries, as applicable) and presents
fairly the information shown thereby; and the pro forma financial information
and the related notes thereto included or incorporated by reference in each of
the Time of Sale Information and the Offering Memorandum has been prepared in
accordance with the Commission’s rules and guidance with respect to pro forma
financial information, and the assumptions underlying such pro forma financial
information are reasonable and are set forth in each of the Time of Sale
Information and the Offering Memorandum. The interactive data in eXtensbile
Business Reporting Language with respect to the Parent included or incorporated
by reference in the Time of Sale Information and the Offering Memorandum fairly
presents the information called for in all material respects and is prepared in
accordance with the Commission’s rules and guidelines applicable thereto. To the
knowledge of the Company, the interactive data in eXtensbile Business Reporting
Language with respect to Complete included or incorporated by reference in the
Time of Sale Information and the Offering Memorandum fairly presents the
information called for in all material respects and is prepared in accordance
with the Commission’s rules and guidelines applicable thereto.

(e) No Material Adverse Change. Since the date of the most recent financial
statements of the Parent or Complete, as applicable, included or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum
(i) there has not been any change in the long-term debt of the Parent or any of
its subsidiaries or to the knowledge of the Company, Complete or any of its
subsidiaries, as applicable, or any dividend or distribution of any kind
declared, set aside for payment, paid or made by the Parent or Complete, as
applicable, on any class of capital stock, or any material adverse change, or
any development that could reasonably be expected to result in a material
adverse change, in or affecting the business, properties, rights, assets,
management, financial position, results of operations or prospects of the Parent
and its

 

6



--------------------------------------------------------------------------------

subsidiaries taken as a whole on a pro forma basis after giving effect to the
Transactions; (ii) neither the Parent nor any of its subsidiaries nor, to the
knowledge of the Company, Complete nor any of its subsidiaries has entered into
any transaction or agreement that is material to the Parent and its subsidiaries
taken as a whole, or Complete and its subsidiaries taken as a whole, as the case
may be, or incurred any liability or obligation, direct or contingent, that is
material to the Parent and its subsidiaries taken as a whole or that is material
to Complete and its subsidiaries taken as a whole, as applicable; and
(iii) neither the Parent nor any of its subsidiaries nor, to the knowledge of
the Company, Complete nor any of its subsidiaries has sustained any material
loss or interference with its business from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor disturbance or
dispute or any action, order or decree of any court or arbitrator or
governmental or regulatory authority, except in each case as otherwise disclosed
in each of the Time of Sale Information and the Offering Memorandum.

(f) Organization and Good Standing. The Parent and each of its subsidiaries and,
to the knowledge of the Company, Complete and each of its subsidiaries, have
been duly organized and are validly existing and in good standing under the laws
of their respective jurisdictions of organization, are duly qualified to do
business and are in good standing in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, and have all power and authority necessary to own
or hold their respective properties and to conduct the businesses in which they
are engaged, except with respect to the Parent and each of its subsidiaries and
Complete and each of its subsidiaries, where the failure to be so qualified, in
good standing or have such power or authority would not, individually or in the
aggregate, have a material adverse effect on the business, properties, rights,
assets, management, financial position, results of operations or prospects of
the Parent and its subsidiaries taken as a whole on a pro forma basis after
giving effect to the Transactions, or on the performance by the Company and the
Guarantors of their obligations under this Agreement, the Securities and the
Guarantees (a “Material Adverse Effect”). The subsidiaries listed in Schedules
3-A and 3-B to this Agreement are the only subsidiaries of the Parent and, to
the knowledge of the Company, Complete, as applicable.

(g) Capitalization. The Parent has an authorized capitalization as set forth in
each of the Time of Sale Information and the Offering Memorandum under the
heading “Capitalization” as of the date indicated therein; and all the
outstanding shares of capital stock or other equity interests of each subsidiary
of the Parent have been duly and validly authorized and issued, are fully paid
and non-assessable (except, in the case of any foreign subsidiary, for
directors’ qualifying shares) and, except as set forth on Schedule 3-A, are
owned directly or indirectly by the Parent, free and clear of any lien, charge,
encumbrance, security interest, restriction on voting or transfer or any other
claim of any third party (collectively, “Liens”), except for Liens pursuant to
the Second Amended and Restated Credit Agreement, dated as of May 29, 2009 (as
amended or modified from time to time, the “Existing Credit Agreement”) which
will be amended and restated into the Amended and Restated Credit Facility in
connection with the Transactions.

 

7



--------------------------------------------------------------------------------

(h) Due Authorization. The Company and each of the Guarantors have full right,
power and authority to execute and deliver this Agreement, the Securities, the
Indenture (including each Guarantee of each of the Guarantors set forth
therein), the Supplemental Indenture, the Exchange Securities (including the
related guarantees), the Registration Rights Agreement, the Joinder to the
Registration Rights Agreement and the Amended and Restated Credit Facility
documentation (such documents, together with the Merger Agreement, the
“Transaction Documents”), as applicable, and to perform their respective
obligations hereunder and thereunder; and all action required to be taken for
the due and proper authorization, execution and delivery of each of the
Transaction Documents and the consummation of the transactions contemplated
thereby has been duly and validly taken.

(i) The Indenture. (i) The Indenture has been duly authorized by the Company and
each of the Guarantors and, when duly executed and delivered in accordance with
its terms by each of the parties thereto, will constitute a valid and legally
binding agreement of the Company and each of the Guarantors enforceable against
the Company and each of the Guarantors in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability (collectively, the “Enforceability
Exceptions”); (ii) the Supplemental Indenture will be duly authorized by
Complete and each of the Complete Guarantors following consummation of the
Complete Merger (but in any event within 15 days thereafter) and, when duly
executed and delivered in accordance with its terms by each of the parties
thereto, the Indenture, as supplemented by the Supplemental Indenture, will
constitute a valid and legally binding agreement of Complete and each of the
Complete Guarantors, enforceable against Complete and each of the Complete
Guarantors in accordance with its terms, subject to the Enforceability
Exceptions; and (iii) on the Closing Date, the Indenture will conform in all
material respects to the requirements of the Trust Indenture Act of 1939, as
amended (the “Trust Indenture Act”), and the rules and regulations of the
Commission applicable to an indenture that is qualified thereunder.

(j) The Securities and the Guarantees. The Securities have been duly authorized
for issuance and sale by the Company pursuant to this Agreement and the
Indenture and, when duly executed, authenticated, issued and delivered as
provided in the Indenture and paid for as provided herein, will be duly and
validly issued and outstanding and will constitute valid and legally binding
obligations of the Company enforceable against the Company in accordance with
their terms, subject to the Enforceability Exceptions, and will be entitled to
the benefits of the Indenture; and the Guarantees have been duly authorized for
issuance by each of the Guarantors pursuant to this Agreement and the Indenture
and, and, upon consummation of the Complete Merger and upon the effectiveness of
the Supplemental Indenture, when the Securities have been duly executed,
authenticated, issued and delivered as provided in the Indenture and paid for as
provided herein, will be valid and legally binding obligations of each of the
Guarantors, Complete and the Complete Guarantors, enforceable against each of
the Guarantors, Complete and the Complete Guarantors in accordance with their
terms, subject to the Enforceability Exceptions, and will be entitled to the
benefits of the Indenture.

 

8



--------------------------------------------------------------------------------

(k) The Exchange Securities. On the Closing Date, the Exchange Securities
(including the related Guarantees) will have been duly authorized for issuance
by the Company and each of the Guarantors and following consummation of the
Complete Merger (but in any event within 15 days thereafter), the related
Guarantees of the Exchange Securities by Complete and the Complete Guarantors
will have been duly authorized by Complete and the Complete Guarantors and, when
duly executed, authenticated, issued and delivered as contemplated by the
Registration Rights Agreement and the Joinder to the Registration Rights
Agreement, will be duly and validly issued and outstanding and will constitute
valid and legally binding obligations of the Company, as issuer, and each of the
Guarantors, Complete and the Complete Guarantors, as guarantor, enforceable
against the Company and each of the Guarantors, Complete and the Complete
Guarantors in accordance with their terms, subject to the Enforceability
Exceptions, and will be entitled to the benefits of the Indenture.

(l) Purchase and Registration Rights Agreements. This Agreement has been duly
authorized, executed and delivered by the Company and each of the Guarantors.
The Registration Rights Agreement has been duly authorized by the Company and
each of the Guarantors and on the Closing Date, will be duly executed and
delivered by the Company and each of the Guarantors and following consummation
of the Complete Merger (but in any event within 15 days thereafter), the Joinder
to the Registration Rights Agreement will be duly authorized, executed and
delivered by Complete and the Complete Guarantors and, when each is duly
executed and delivered in accordance with its terms by each of the parties
thereto, the Registration Rights Agreement will constitute a valid and legally
binding agreement of the Company, each of the Guarantors, Complete and the
Complete Guarantors enforceable against the Company, each of the Guarantors,
Complete and the Complete Guarantors in accordance with its terms, subject to
the Enforceability Exceptions, and except that rights to indemnity and
contribution thereunder may be limited by applicable law and public policy.

(m) Credit Agreement Amendment. The Third Amendment to the Existing Credit
Agreement (the “Credit Agreement Amendment”) has been duly authorized, executed
and delivered by the Company and the Guarantors and constitutes a valid and
legally binding agreement of the Company and the Guarantors, enforceable against
the Company and the Guarantors in accordance with its terms, subject to the
Enforceability Exceptions.

(n) Descriptions of the Transaction Documents. Each Transaction Document will
conform in all material respects to the description thereof contained in each of
the Time of Sale Information and the Offering Memorandum.

(o) No Violation or Default. Neither the Parent nor any of its subsidiaries, or
to the knowledge of the Company, Complete or any of its subsidiaries, is (i) in
violation of its charter or by-laws or similar organizational documents; (ii) in
default, and no event has occurred that, with notice or lapse of time or both,
would constitute such a default, in the due performance or observance of any
term, covenant or condition contained in any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which the Parent or any of
its subsidiaries, or to the knowledge of the Company,

 

9



--------------------------------------------------------------------------------

Complete or any of its subsidiaries, is a party or by which the Parent or any of
its subsidiaries, or, to the knowledge of the Company, Complete or any of its
subsidiaries, is bound or to which any of the properties, rights or assets of
the Parent or any of its subsidiaries, or the knowledge of the Company, Complete
or any of its subsidiaries, is subject; or (iii) in violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (ii) and
(iii) above, for any such default or violation that would not, individually or
in the aggregate, have a Material Adverse Effect.

(p) No Conflicts. After giving effect to the Credit Agreement Amendment, the
execution, delivery and performance by the Company, each of the Guarantors and,
to the knowledge of the Company, Complete and the Complete Guarantors, of each
of the Transaction Documents to which each is a party, the issuance and sale of
the Securities (including the Guarantees) and compliance by the Company, each of
the Guarantors and, to the knowledge of the Company, Complete and the Complete
Guarantors, with the terms thereof and the consummation of the transactions
contemplated by the Transaction Documents will not (i) conflict with or result
in a breach or violation of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any properties, rights or assets of the Parent or any of its
subsidiaries or, to the knowledge of the Company, Complete or any of its
subsidiaries pursuant to, any indenture, mortgage, deed of trust, loan agreement
or other agreement or instrument to which the Parent or any of its subsidiaries,
or, to the knowledge of the Company, Complete or any of it its subsidiaries is a
party or by which the Parent or any of its subsidiaries, or to the knowledge of
the Company, Complete or any of its subsidiaries is bound or to which any of the
properties, rights or assets of the Parent or any of its subsidiaries or, to the
knowledge of the Company, Complete or any of its subsidiaries, is subject,
(ii) result in any violation of the provisions of the charter or by-laws or
similar organizational documents of the Parent or any of its subsidiaries, or to
the knowledge of the Company, Complete or any of its subsidiaries or
(iii) result in the violation of any law or statute or any judgment, order, rule
or regulation of any court or arbitrator or governmental or regulatory
authority, except, in the case of clauses (i) and (iii) above, for any such
conflict, breach, violation, default, lien, charge or encumbrance that would
not, individually or in the aggregate, have a Material Adverse Effect and
except, in the case of clause (i) only with respect to Complete and its
subsidiaries, for any such conflict or breach or violation under the Complete
Existing Indenture or Complete’s Third Amended and Restated Credit Agreement,
dated as of June 13, 2011 among Complete, the borrowers named therein, Wells
Fargo Bank, National Association, and the lenders party thereto (the “Complete
Credit Agreement”) which conflicts, breaches or violations shall be cured in
connection with the entering into of the Amended and Restated Credit Facility
and the other refinancing transactions contemplated hereby and in connection
with the Complete Merger.

(q) No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company and each of the Guarantors, and to the knowledge of the Company,
Complete and each of the Complete Guarantors of each of the Transaction
Documents to which

 

10



--------------------------------------------------------------------------------

each is or will be a party, the issuance and sale of the Securities (including
the Guarantees) and compliance by the Company, each of the Guarantors and, to
the knowledge of the Company, Complete and each of the Compolete Guarantors with
the terms thereof and the consummation of the transactions contemplated by the
Transaction Documents, except for such consents, approvals, authorizations,
orders and registrations or qualifications as may be required (i) under
applicable state securities laws in connection with the purchase and resale of
the Securities by the Initial Purchasers; (ii) with respect to the Exchange
Securities (including the related guarantees) under the Securities Act, the
Trust Indenture Act and applicable state securities laws as contemplated by the
Registration Rights Agreement; and (iii) solely with respect to the Complete
Merger, pursuant to the Hart-Scott-Rodino Antitrust Improvements Act of 1976 and
any applicable foreign antitrust or competition laws, the applicable
requirements of the Exchange Act and the rules and regulations promulgated
thereunder, the General Corporation Law of the State of Delaware and the
applicable requirements of the New York Stock Exchange.

(r) Legal Proceedings. Except as described in each of the Time of Sale
Information and the Offering Memorandum, there are no legal, governmental or
regulatory investigations, actions, suits or proceedings pending to which the
Parent or any of its subsidiaries is or, to the knowledge of the Company and
each of the Guarantors, may be a party or to which any property of the Parent or
any of its subsidiaries is or, to the knowledge of the Company and each of the
Guarantors, may be the subject or to the knowledge of the Company, that Complete
or any of its subsidiaries is or may be a party or to which any property of
Complete or any of its subsidiaries is or may be subject, that, individually or
in the aggregate, if determined adversely to the Parent, any of its subsidiaries
or Complete or any of its subsidiaries could reasonably be expected to have a
Material Adverse Effect; and no such investigations, actions, suits or
proceedings are threatened or, to the knowledge of the Company and each of the
Guarantors, contemplated by any governmental or regulatory authority or by
others.

(s) Independent Accountants. KPMG LLP, which has certified certain financial
statements of the Parent and its subsidiaries, is an independent public
accounting firm with respect to the Parent and its subsidiaries, within the
applicable rules and regulations adopted by the Commission and the Public
Company Accounting Oversight Board (United States) and as required by the
Securities Act; and to the knowledge of the Company, Grant Thornton LLP, which
has certified certain financial statements of Complete and its subsidiaries, is
an independent public accounting firm with respect to Complete and its
subsidiaries within the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board (United States) and
as required by the Securities Act.

(t) Title to Real and Personal Property. The Parent and its subsidiaries and, to
the knowledge of the Company, Complete and its subsidiaries, have good and
marketable title to, or have valid rights to lease or otherwise use, all items
of real and personal property that are material to the respective businesses of
the Parent and its subsidiaries and, to the knowledge of the Company, Complete
and its subsidiaries, in each case free and clear of all liens, encumbrances,
claims and defects and imperfections

 

11



--------------------------------------------------------------------------------

of title except those that (i) do not materially interfere with the use made and
proposed to be made of such property by the Parent and its subsidiaries or
Complete and its subsidiaries, as applicable; (ii) could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect;
or (iii) with respect to the Parent and its subsidiaries, secure obligations
under the Existing Credit Agreement and with respect to Complete and its
subsidiaries, secure obligations under the Complete Credit Agreement.

(u) Title to Intellectual Property. (i) The Parent and its subsidiaries and, to
the knowledge of the Company, Complete and its subsidiaries, own or possess
adequate rights to use all material patents, patent applications, trademarks,
service marks, trade names, trademark registrations, service mark registrations,
copyrights, domain names, licenses and know-how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures) and all other U.S. and foreign intellectual property
rights (collectively, “Intellectual Property”) necessary for the conduct of
their respective businesses as presently being conducted and as described in the
Time of Sale Information and the Offering Memorandum; (ii) with respect to the
Parent and its subsidiaries, the conduct of their respective businesses does not
infringe, misappropriate or otherwise violate any Intellectual Property rights
of others and with respect to Complete and its subsidiaries, to the knowledge of
the Company, the conduct of the businesses of Complete and its subsidiaries does
not infringe, misappropriate or otherwise violate any Intellectual Property
rights of others; (iii) the Parent and its subsidiaries and, to the knowledge of
the Company, Complete and its subsidiaries have not received any written notice
of any claim of infringement, misappropriation or other violation of any
Intellectual Property rights of others; and (iv) to the knowledge of the Company
and any Guarantor, the Intellectual Property owned by Parent and its
subsidiaries, and to the knowledge of the Company, the Intellectual Property
owned by Complete and its subsidiaries, is not being infringed, misappropriated
or otherwise violated by any third party, except, in the case of clauses
(ii) through (iv) above, for any such instance that would not, individually or
in the aggregate have a Material Adverse Effect.

(v) No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Parent or any of its subsidiaries, or, to the knowledge of
the Company, Complete or any of its subsidiaries, on the one hand, and the
directors, officers, stockholders or other affiliates of the Parent or any of
its subsidiaries or, to the knowledge of the Company, Complete or any of its
subsidiaries, on the other, that would be required by the Securities Act to be
described in a registration statement to be filed with the Commission and that
is not so described in each of the Time of Sale Information and the Offering
Memorandum.

(w) Investment Company Act. None of the Parent or any of its subsidiaries or, to
the knowledge of the Company, Complete or any of its subsidiaries, is, and after
giving effect to the offering and sale of the Securities and the application of
the proceeds thereof as described in each of the Time of Sale Information and
the Offering Memorandum, none of them will be, an “investment company” or an
entity “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations of the
Commission thereunder (collectively, the “Investment Company Act”).

 

12



--------------------------------------------------------------------------------

(x) Taxes. The Parent and its subsidiaries and, to the knowledge of the Company,
Complete and its subsidiaries, have paid all federal, state, local and foreign
taxes and filed all tax returns required to be paid or filed through the date
hereof, except where the failure to pay or file would not, individually or in
the aggregate, have a Material Adverse Effect; and except as otherwise disclosed
in each of the Time of Sale Information and the Offering Memorandum, there is no
material tax deficiency that has been, or could reasonably be expected to be,
asserted against the Parent or any of its subsidiaries or any of their
respective properties or assets or, to the knowledge of the Company, Complete or
any of its subsidiaries or any of their respective properties or assets.

(y) Licenses and Permits. The Parent and its subsidiaries and, to the knowledge
of the Company, Complete and its subsidiaries possess all licenses,
sub-licenses, certificates, permits and other authorizations issued by, and have
made all declarations and filings with, the appropriate federal, state, local or
foreign governmental or regulatory authorities that are necessary for the
ownership or lease of their respective properties or the conduct of their
respective businesses as described in each of the Time of Sale Information and
the Offering Memorandum, except where the failure to possess or make the same
would not, individually or in the aggregate, have a Material Adverse Effect; and
except as described in each of the Time of Sale Information and the Offering
Memorandum, none of the Parent or any of its subsidiaries or, to the knowledge
of the Company, Complete or any of its subsidiaries has received notice of any
revocation or modification of any such license, sub-license, certificate, permit
or authorization which would, individually or in the aggregate, have a Material
Adverse Effect or has any reason to believe that any such license, certificate,
permit or authorization will not be renewed in the ordinary course.

(z) No Labor Disputes. No labor disturbance by or dispute with employees of the
Parent or any of its subsidiaries or, to the knowledge of the Company, Complete
or any of its subsidiaries, exists or, to the knowledge of the Company and each
of the Guarantors, is contemplated or threatened with respect to employees of
Parent or any of its subsidiaries and, to the knowledge of the Company, with
respect to employees of Complete or any of its subsidiaries.

(aa) Compliance With Environmental Laws. (i) The Parent and its subsidiaries
and, to the knowledge of the Company, Complete and its subsidiaries (x) are, and
at all prior times were, in compliance with any and all applicable federal,
state, local and foreign laws, rules, regulations, requirements, decisions and
orders relating to the protection of human health or safety, the environment,
natural resources, hazardous or toxic substances or wastes, petroleum products,
pollutants or contaminants (collectively “Environmental Laws”), (y) have
received and are in compliance with all permits, licenses, certificates or other
authorizations or approvals required of them under applicable Environmental Laws
to conduct their respective businesses, and (z) have not received notice of any
actual or potential liability under or relating to any Environmental

 

13



--------------------------------------------------------------------------------

Laws, including for the investigation or remediation of any disposal or release
of hazardous or toxic substances or wastes, pollutants or contaminants, and have
no knowledge of any event or condition that would reasonably be expected to
result in any such notice; (ii) there are no costs or liabilities associated
with Environmental Laws of or relating to the Parent or its subsidiaries or, to
the knowledge of the Company, Complete or its subsidiaries, except in the case
of each of (i) and (ii) above, for any such failure to comply, or failure to
receive required permits, licenses or approvals, or cost or liability, as would
not, individually or in the aggregate, have a Material Adverse Effect; and
(iii) except as described in each of the Time of Sale Information and the
Offering Memorandum, (x) there are no proceedings that are pending, or that are
known to be contemplated, against the Parent or any of its subsidiaries or, to
the knowledge of the Company, Complete or any of its subsidiaries under any
Environmental Laws in which a governmental entity is also a party, other than
such proceedings regarding which it is reasonably believed no monetary sanctions
of $100,000 or more will be imposed, (y) the Parent and its subsidiaries and, to
the knowledge of the Company, Complete and its subsidiaries are not aware of any
issues regarding compliance with Environmental Laws, or liabilities or other
obligations under Environmental Laws or concerning hazardous or toxic substances
or wastes, pollutants or contaminants, that could reasonably be expected to have
a material effect on the capital expenditures, earnings or competitive position
of the Parent and its subsidiaries, and (z) none of the Parent and its
subsidiaries, or to the knowledge of the Company, Complete and its subsidiaries,
anticipates material capital expenditures relating to any Environmental Laws.

(bb) Compliance With ERISA. (i) Each employee benefit plan, within the meaning
of Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), for which the Parent or any member of its “Controlled Group”
(defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) or, to the knowledge of the Company, for which
Complete or any member of Complete’s “Controlled Group” would have any liability
(each, a “Plan”) has been maintained in compliance with its terms and the
requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Code; (ii) no prohibited transaction,
within the meaning of Section 406 of ERISA or Section 4975 of the Code, has
occurred with respect to any Plan of the Parent or any member of its Controlled
Group or has occurred, to the knowledge of the Company, with respect to any Plan
of Complete or any member of its Controlled Group, in each case excluding
transactions effected pursuant to a statutory or administrative exemption;
(iii) for each Plan that is subject to the funding rules of Section 412 of the
Code or Section 302 of ERISA, no Plan of the Parent or its Controlled Group or,
to the knowledge of the Company, of Complete or its Controlled Group has failed
(whether or not waived), or is reasonably expected to fail, to satisfy the
minimum funding standards (within the meaning of Section 302 of ERISA or
Section 412 of the Code) applicable to such Plan; (iv) no Plan of the Parent or
its Controlled Group or, to the knowledge of the Company, of Complete or its
Controlled Group is, or is reasonably expected to be, in “at risk status”
(within the meaning of Section 303(i) of ERISA) or “endangered status” or
“critical status” (within the meaning of Section 305 of ERISA); (v) the fair
market value of the assets of each Plan of the Parent or its Controlled Group
or, to the knowledge of the

 

14



--------------------------------------------------------------------------------

Company, of Complete or its Controlled Group exceeds the present value of all
benefits accrued under such Plan (determined based on those assumptions used to
fund such Plan); (vi) no “reportable event” (within the meaning of
Section 4043(c) of ERISA) has occurred or is reasonably expected to occur with
respect to any Plan of the Parent or its Controlled Group or, to the knowledge
of the Company, of Complete or its Controlled Group; (vii) each Plan of the
Parent or its Controlled Group or, to the knowledge of the Company, of Complete
or its Controlled Group that is intended to be qualified under Section 401(a) of
the Code is so qualified and nothing has occurred, whether by action or by
failure to act, which would cause the loss of such qualification and (viii) none
of the Parent or any member of its Controlled Group or, to the knowledge of the
Company, Complete or any member of Complete’s Controlled Group, respectively,
has incurred, nor reasonably expects to incur, any liability under Title IV of
ERISA (other than contributions to the Plan or premiums to the PBGC, in the
ordinary course and without default) in respect of a Plan (including a
“multiemployer plan”, within the meaning of Section 4001(a)(3) of ERISA); except
in each case with respect to the events or conditions set forth in (i) through
(viii) hereof, as would not, individually or in the aggregate, have a Material
Adverse Effect.

(cc) Disclosure Controls. The Parent and its subsidiaries and, to the knowledge
of the Company, Complete and its subsidiaries, maintain an effective system of
“disclosure controls and procedures” (as defined in Rule 13a-15(e) of the
Exchange Act) that is designed to ensure that information required to be
disclosed by the Parent and Complete, respectively, in reports that either of
them files or submits under the Exchange Act is recorded, processed, summarized
and reported within the time periods specified in the Commission’s rules and
forms, including controls and procedures designed to ensure that such
information is accumulated and communicated to the Parent’s management and
Complete’s management, respectively, as appropriate to allow timely decisions
regarding required disclosure. The Parent and its subsidiaries and, to the
knowledge of the Company, Complete and its subsidiaries, have carried out
evaluations of the effectiveness of their disclosure controls and procedures as
required by Rule 13a-15 of the Exchange Act.

(dd) Accounting Controls. The Parent and its subsidiaries and, to the knowledge
of the Company, Complete and its subsidiaries, maintain systems of “internal
control over financial reporting” (as defined in Rule 13a-15(f) of the Exchange
Act) that comply with the requirements of the Exchange Act and have been
designed by, or under the supervision of, their respective principal executive
and principal financial officers, or persons performing similar functions, to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with generally accepted accounting principles. The Parent and its subsidiaries
maintain internal accounting controls sufficient to provide reasonable assurance
that (i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; (iv) the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate action

 

15



--------------------------------------------------------------------------------

is taken with respect to any differences; and (v) interactive data in eXtensbile
Business Reporting Language included or incorporated by reference in the Time of
Sale Information and the Offering Memorandum is prepared in accordance with the
Commission’s rules and guidelines applicable thereto. To the knowledge of the
Company, Complete and its subsidiaries maintain internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences; and (v) interactive data in eXtensbile Business Reporting Language
included or incorporated by reference in the Time of Sale Information and the
Offering Memorandum is prepared in accordance with the Commission’s rules and
guidelines applicable thereto. There are no material weaknesses or significant
deficiencies in the internal controls of the Parent and its subsidiaries and, to
the knowledge of the Company and, in the internal controls of Complete and its
subsidiaries.

(ee) Insurance. The Parent and its subsidiaries and, to the knowledge of the
Company, Complete and its subsidiaries, have insurance in such amounts and
covering such losses and risks as, in Parent’s reasonable determination, is
adequate to protect the Parent and its subsidiaries and, to the knowledge of the
Company, Complete and its subsidiaries, as well as their respective businesses
and is customary for companies engaged in similar businesses in similar
industries; and none of the Parent or any of its subsidiaries or, to the
knowledge of the Company, Complete or any of its subsidiaries, has (i) received
notice from any insurer or agent of such insurer that capital improvements or
other expenditures are required or necessary to be made in order to continue
such insurance or (ii) any reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage at reasonable cost from similar insurers as may be necessary to
continue its business.

(ff) No Unlawful Payments. None of the Parent or any of its subsidiaries nor, to
the knowledge of the Company, Complete or any of its subsidiaries, nor to the
knowledge of the Company, any director, officer, agent, employee or other person
associated with or acting on behalf of the Parent or any of its subsidiaries or,
to the knowledge of the Company and each of the Guarantors, any director,
officer, agent, employee or other person associated with or acting on behalf of
Complete or any of Complete’s subsidiaries has (i) used any corporate funds for
any unlawful contribution, gift, entertainment or other unlawful expense
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the
Foreign Corrupt Practices Act of 1977; (iv) the Bribery Act 2010 of the United
Kingdom; or (v) made any bribe, rebate, payoff, influence payment, kickback or
other unlawful payment.

 

16



--------------------------------------------------------------------------------

(gg) Compliance with Money Laundering Laws. The operations of the Parent and its
subsidiaries and, to the knowledge of the Company, Complete and its
subsidiaries, are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Parent or
any of its subsidiaries or, to the knowledge of the Company, Complete or any of
its subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company or any of the Guarantors, with respect to the Parent or
any of its subsidiaries, or to the knowledge of the Company, with respect to
Complete or any of its subsidiaries, threatened.

(hh) Compliance with OFAC. None of the Parent, any of its subsidiaries or, to
the knowledge of the Company, Complete or any of Complete’s subsidiaries, or, to
the knowledge of the Company or any of the Guarantors, any director, officer,
agent, employee or affiliate of the Parent or any of its subsidiaries or to the
knowledge of the Company, any director, officer, agent, employee or affiliate of
Complete or any of Complete’s subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”); and the Parent will not directly or
indirectly use the proceeds of the offering of the Securities hereunder, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

(ii) Solvency. On and immediately after the Closing Date and the closing date of
the Complete Merger, the Company and the Guarantors (after giving effect to the
issuance of the Securities and the other transactions related thereto as
described in each of the Time of Sale Information and the Offering Memorandum)
will be Solvent. As used in this paragraph, the term “Solvent” means, with
respect to a particular date, that on such date (i) the present fair market
value (or present fair saleable value) of the assets of the Company and the
Guarantors is not less than the total amount required to pay the liabilities of
the Company and the Guarantors on their total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured;
(ii)subject to the security interests granted pursuant to the collateral
documents relating to the Existing Credit Agreement, the Company and the
Guarantors are able to realize upon their assets and pay their debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business; (iii) assuming consummation of the
issuance of the Securities as contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum, the Company and the Guarantors are not
incurring debts or liabilities beyond their ability to pay as such debts and
liabilities mature; and (iv) the Company and the Guarantors are not engaged in
any business or transaction, and do not propose to engage in any business or
transaction, for which their property would constitute unreasonably small
capital after giving due consideration to the prevailing practice in the
industry in which the Company and the Guarantors is engaged.

 

17



--------------------------------------------------------------------------------

(jj) No Restrictions on Subsidiaries. No subsidiary of the Parent is currently
prohibited, nor to the knowledge of the Company, will Complete or any of its
subsidiaries immediately following consummation of the Complete Merger be
prohibited, directly or indirectly, under any agreement or other instrument to
which it is or will be a party, as the case may be, or is subject, from paying
any dividends to the Company or the Parent, from making any other distribution
on such subsidiary’s capital stock or similar ownership interest, from repaying
to the Company or the Parent any loans or advances to such subsidiary from the
Company or the Parent or from transferring any of such subsidiary’s properties
or assets to the Company or the Parent or any other subsidiary of the Parent,
except in all instances for any such restrictions that will be permitted by the
Indenture and with respect to Complete and its subsidiaries only, except for any
such restrictions that may exist in the Existing Complete Indenture and the
Complete Credit Agreement.

(kk) No Broker’s Fees. None of the Parent or any of its subsidiaries or, to the
knowledge of the Company, Complete or any of its subsidiaries, is a party to any
contract, agreement or understanding with any person (other than this Agreement)
that would give rise to a valid claim against any of them or any Initial
Purchaser for a brokerage commission, finder’s fee or like payment in connection
with the offering and sale of the Securities.

(ll) Rule 144A Eligibility. On the Closing Date, the Securities will not be of
the same class as securities listed on a national securities exchange registered
under Section 6 of the Exchange Act or quoted in an automated inter-dealer
quotation system; and each of the Preliminary Offering Memorandum and the
Offering Memorandum, as of its respective date, contains or will contain all the
information that, if requested by a prospective purchaser of the Securities,
would be required to be provided to such prospective purchaser pursuant to Rule
144A(d)(4) under the Securities Act.

(mm) No Integration. None of the Company or any of its affiliates (as defined in
Rule 501(b) of Regulation D) or, to the knowledge of the Company, Complete or
any of its affiliates, has, directly or through any agent, sold, offered for
sale, solicited offers to buy or otherwise negotiated in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.

(nn) No General Solicitation or Directed Selling Efforts. None of the Company or
any of its affiliates (or to the knowledge of the Company, Complete or any of
its affiliates) or any other person acting on behalf of the Company or any of
its affiliates or, to the knowledge of the Company, Complete or any of its
affiliates (other than the Initial Purchasers, as to which no representation is
made) has (i) solicited offers for, or offered or sold, the Securities by means
of any form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D or in any manner involving a public offering within
the meaning of Section 4(2) of the Securities Act or (ii) engaged in any
directed selling efforts within the meaning of Regulation S under the Securities
Act (“Regulation S”), and all such persons have complied with the offering
restrictions requirement of Regulation S.

 

18



--------------------------------------------------------------------------------

(oo) Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained in Section 1(b) (including Annex
C hereto) and their compliance with their agreements set forth therein, it is
not necessary, in connection with the issuance and sale of the Securities to the
Initial Purchasers and the offer, resale and delivery of the Securities by the
Initial Purchasers in the manner contemplated by this Agreement, the Time of
Sale Information and the Offering Memorandum, to register the Securities under
the Securities Act or, until such time as the Exchange Securities are issued
pursuant to an effective registration statement, to qualify the Indenture under
the Trust Indenture Act.

(pp) No Stabilization. None of the Company or any of the Guarantors or, to the
knowledge of the Company, Complete or any of the Complete Guarantors, has taken,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.

(qq) Margin Rules. Neither the issuance, sale and delivery of the Securities nor
the application of the proceeds thereof by the Company as described in each of
the Time of Sale Information and the Offering Memorandum will violate Regulation
T, U or X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.

(rr) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) included or incorporated by reference in any of the Time of Sale
Information or the Offering Memorandum has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.

(ss) Statistical and Market Data. Nothing has come to the attention of the
Company or any Guarantor that has caused the Company or any Guarantor to believe
that the statistical and market-related data included or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum is
not based on or derived from sources that are reliable and accurate in all
material respects.

(tt) Sarbanes-Oxley Act. There is and has been no failure on the part of the
Parent or any of the Parent’s directors or officers or, to the knowledge of
Parent, on the part of Complete or any of Complete’s directors or officers, in
their capacities as such, to comply with any provision of the Sarbanes-Oxley Act
of 2002 and the rules and regulations promulgated in connection therewith (the
“Sarbanes-Oxley Act”), including Section 402 related to loans and Sections 302
and 906 related to certifications.

(uu) Reserve Data. The oil and natural gas reserve estimates of the Company and
its subsidiaries as of December 31, 2010 and 2009 contained in the Time of Sale
Information and the Offering Memorandum are derived from reports that have been
prepared by, or have been audited by, either (a) Netherland, Sewell &
Associates, Inc. or (b) DeGoyler and MacNaughton, as set forth and to the extent
indicated therein, and such estimates fairly reflect, in all material respects,
the oil and natural gas reserves of certain consolidated subsidiaries or equity
method investments of the Parent, as applicable, at the dates indicated therein
and are in accordance, in all material respects, with Commission guidelines
applied on a consistent basis throughout the periods involved.

 

19



--------------------------------------------------------------------------------

(vv) Independent Petroleum Engineers. Each of Netherland, Sewell & Associates,
Inc. and DeGoyler and MacNaughton have represented to the Parent that they are,
and the Parent believes them to be, independent petroleum engineers with respect
to the Parent, its subsidiaries and equity method investments for the periods
set forth in the Time of Sale Information and the Offering Memorandum.

4. Further Agreements of the Company and the Guarantors. The Company and each of
the Guarantors jointly and severally covenant and agree with each Initial
Purchaser that:

(a) Delivery of Copies. The Company will deliver, without charge, to the Initial
Purchasers as many copies of the Preliminary Offering Memorandum, any other Time
of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including all amendments and supplements thereto) as the
Representative may reasonably request.

(b) Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or filing with the
Commission any document that will be incorporated by reference therein, the
Company will furnish to the Representative and counsel for the Initial
Purchasers a copy of the proposed Offering Memorandum or such amendment or
supplement or document to be incorporated by reference therein for review, and
will not distribute any such proposed Offering Memorandum, amendment or
supplement or file any such document with the Commission to which the
Representative reasonably objects.

(c) Additional Written Communications. Before making, preparing, using,
authorizing, approving or referring to any Issuer Written Communication, the
Company and the Guarantors will furnish to the Representative and counsel for
the Initial Purchasers a copy of such written communication for review and will
not make, prepare, use, authorize, approve or refer to any such written
communication to which the Representative reasonably objects.

(d) Notice to the Representative. The Company will advise the Representative
promptly, and confirm such advice in writing, (i) of the issuance by any
governmental or regulatory authority of any order preventing or suspending the
use of any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum or the initiation or threatening of any proceeding for
that purpose; (ii) of the occurrence of any event at any time prior to the
completion of the initial offering of the Securities as a result of which any of
the Time of Sale Information, any Issuer Written Communication or the Offering
Memorandum as then amended or supplemented would include any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances existing when such Time of
Sale Information, Issuer Written Communication or the Offering Memorandum is
delivered to a purchaser, not misleading; and (iii) of the receipt

 

20



--------------------------------------------------------------------------------

by the Company of any notice with respect to any suspension of the qualification
of the Securities for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Company will use its
reasonable best efforts to prevent the issuance of any such order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or suspending any such qualification of
the Securities and, if any such order is issued, will obtain as soon as possible
the withdrawal thereof.

(e) Time of Sale Information. If at any time prior to the Closing Date (i) any
event shall occur or condition shall exist as a result of which any of the Time
of Sale Information as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Time of Sale Information to comply with law, the Company
will immediately notify the Initial Purchasers thereof and forthwith prepare
and, subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to any of the Time of Sale Information (or any
document to be filed with the Commission and incorporated by reference therein)
as may be necessary so that the statements in any of the Time of Sale
Information as so amended or supplemented (including such documents to be
incorporated by reference therein) will not, in light of the circumstances under
which they were made, be misleading or so that any of the Time of Sale
Information will comply with law.

(f) Ongoing Compliance of the Offering Memorandum. If at any time prior to the
completion of the initial offering of the Securities (i) any event shall occur
or condition shall exist as a result of which the Offering Memorandum as then
amended or supplemented would include any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances existing when the Offering Memorandum
is delivered to a purchaser, not misleading or (ii) it is necessary to amend or
supplement the Offering Memorandum to comply with law, the Company will
immediately notify the Initial Purchasers thereof and forthwith prepare and,
subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to the Offering Memorandum (or any document to be
filed with the Commission and incorporated by reference therein) as may be
necessary so that the statements in the Offering Memorandum as so amended or
supplemented (including such document to be incorporated by reference therein)
will not, in the light of the circumstances existing when the Offering
Memorandum is delivered to a purchaser, be misleading or so that the Offering
Memorandum will comply with law.

(g) Blue Sky Compliance. The Company will cooperate with the Representative and
counsel for the Initial Purchasers to qualify or register (or obtain exemptions
from qualifying or registering) the Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions as the Representative shall
reasonably request and will continue such qualifications in effect so long as
required for the offering and resale of the Securities; provided, that neither
the Company nor any of the Guarantors shall be required to (i) qualify as a
foreign corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (ii) file
any general consent or take any action that would subject it to service of
process in any such jurisdiction or (iii) subject itself to taxation in any such
jurisdiction if it is not otherwise so subject.

 

21



--------------------------------------------------------------------------------

(h) Clear Market. During the period from the date hereof through and including
the date that is 60 days after the date hereof, the Company and each of the
Guarantors will not, without the prior written consent of the Representative,
offer, sell, contract to sell or otherwise dispose of any debt securities issued
or guaranteed by the Company or any of the Guarantors and having a tenor of more
than one year. For the avoidance of doubt, the foregoing will not restrict the
Company’s ability to borrow under the Existing Credit Agreement or the Amended
and Restated Credit Facility.

(i) Use of Proceeds. The Company will apply the net proceeds from the sale of
the Securities as described in each of the Time of Sale Information and the
Offering Memorandum under the heading “Use of proceeds”.

(j) Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company and each of the Guarantors will, during any period
in which the Company is not subject to and in compliance with Section 13 or
15(d) of the Exchange Act, furnish to holders of the Securities and prospective
purchasers of the Securities designated by such holders, upon the request of
such holders or such prospective purchasers, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.

(k) DTC. The Company will cooperate with the Initial Purchasers in arranging for
the Securities to be eligible for clearance and settlement through DTC.

(l) No Resales by the Company or Parent. Neither the Company nor the Parent
will, and neither of them will permit any of their affiliates (as defined in
Rule 144 under the Securities Act) to, resell any of the Securities that have
been acquired by any of them, except for Securities purchased by the Company,
the Parent or any of their affiliates and resold in a transaction registered
under the Securities Act.

(m) No Integration. None of the Company, the Parent or any of their affiliates
(as defined in Rule 501(b) of Regulation D) will, directly or through any agent,
sell, offer for sale, solicit offers to buy or otherwise negotiate in respect
of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.

(n) No General Solicitation or Directed Selling Efforts. None of the Company,
the Parent or any of their affiliates or any other person acting on their behalf
(other than the Initial Purchasers, as to which no covenant is given) will
(i) solicit offers for, or offer or sell, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act or (ii) engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.

 

22



--------------------------------------------------------------------------------

(o) No Stabilization. Neither the Company nor any of the Guarantors will take,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.

(p) Joinder Agreement, Indentures and Registration Rights Agreement. The Company
and the Guarantors will use their best efforts to cause Complete and the
Complete Guarantors to duly authorize, execute and deliver each of the Joinder
Agreement, the Supplemental Indenture and the Joinder to the Registration Rights
Agreement following consummation of the Complete Merger, but in any event no
later than 15 days thereafter.

5. Certain Agreements of the Initial Purchasers. Each Initial Purchaser hereby
represents and agrees that it has not and will not use, authorize use of, refer
to, or participate in the planning for use of, any written communication that
constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum, (ii) any written communication that contains either (a) no “issuer
information” (as defined in Rule 433(h)(2) under the Securities Act) or
(b) “issuer information” that was included (including through incorporation by
reference) in the Preliminary Offering Memorandum or the Offering Memorandum,
(iii) any written communication listed on Annex A or prepared pursuant to
Section 4(c) above (including any electronic road show), (iv) any written
communication prepared by such Initial Purchaser and approved by the Company in
advance in writing or (v) any written communication relating to or that contains
the preliminary or final terms of the Securities and/or other information that
was included (including through incorporation by reference) in the Preliminary
Offering Memorandum or the Offering Memorandum.

6. Conditions of Initial Purchasers’ Obligations. The obligation of each Initial
Purchaser to purchase Securities on the Closing Date as provided herein is
subject to the performance by the Company and each of the Guarantors of their
respective covenants and other obligations hereunder and to the following
additional conditions:

(a) Representations and Warranties. The representations and warranties of the
Company and the Guarantors contained herein shall be true and correct on the
date hereof and on and as of the Closing Date; and the statements of the
Company, the Guarantors and their respective officers made in any certificates
delivered pursuant to this Agreement shall be true and correct on and as of the
Closing Date.

(b) No Downgrade. Subsequent to the earlier of (A) the Time of Sale and (B) the
execution and delivery of this Agreement, (i) no downgrading shall have occurred
in the rating accorded the Securities or any other debt securities or preferred
stock issued or guaranteed by the Parent or any of its subsidiaries by any
“nationally recognized statistical rating organization”, as such term is defined
under Section 3(a)(62) under the Exchange Act; and (ii) no such organization
shall have publicly announced that it has under surveillance or review, or has
changed its outlook with respect to, its rating of the Securities or of any
other debt securities or preferred stock issued or guaranteed by the Parent or
any of its subsidiaries (other than an announcement with positive implications
of a possible upgrading).

 

23



--------------------------------------------------------------------------------

(c) No Material Adverse Change. No event or condition of a type described in
Section 3(e) hereof shall have occurred or shall exist, which event or condition
is not described in each of the Time of Sale Information (excluding any
amendment or supplement thereto) and the Offering Memorandum (excluding any
amendment or supplement thereto) the effect of which in the judgment of the
Representative makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.

(d) Officer’s Certificate. The Representative shall have received on and as of
the Closing Date a certificate of an executive officer of the Company and of
each Guarantor who has specific knowledge of the Company’s or such Guarantor’s
financial matters and is satisfactory to the Representative (i) confirming that
such officer has carefully reviewed the Time of Sale Information and the
Offering Memorandum and, to the knowledge of such officer, the representations
set forth in Sections 3(a) and 3(b) hereof are true and correct, (ii) confirming
that the other representations and warranties of the Company and the Guarantors
in this Agreement are true and correct and that the Company and the Guarantors
have complied with all agreements and satisfied all conditions on their part to
be performed or satisfied hereunder at or prior to the Closing Date and (iii) to
the effect set forth in paragraphs (b) and (c) above.

(e) Comfort Letters.

(i) On the date of this Agreement and on the Closing Date, KPMG LLP shall have
furnished to the Representative, at the request of the Company, letters, dated
the respective dates of delivery thereof and addressed to the Initial
Purchasers, in form and substance reasonably satisfactory to the Representative,
containing statements and information of the type customarily included in
accountants’ “comfort letters” to underwriters with respect to the financial
statements and certain financial information of the Parent and its subsidiaries
contained or incorporated by reference in each of the Time of Sale Information
and the Offering Memorandum; provided that the letter delivered on the Closing
Date shall use a “cut-off” date no more than three business days prior to the
Closing Date.

(ii) On the date of this Agreement and on the Closing Date, Grant Thornton LLP
shall have furnished to the Representative, at the request of Complete, letters,
dated the respective dates of delivery thereof and addressed to the Initial
Purchasers, in form and substance reasonably satisfactory to the Representative,
containing statements and information of the type customarily included in
accountants’ “comfort letters” to underwriters with respect to the financial
statements and certain financial information of Complete and its subsidiaries
contained or incorporated by reference in each of the Time of Sale Information
and the Offering Memorandum; provided that the letter delivered on the Closing
Date shall use a “cut-off” date no more than three business days prior to the
Closing Date.

 

24



--------------------------------------------------------------------------------

(f) Opinion and 10b-5 Statement of Counsel for the Company and the Guarantors.
Jones, Walker, Waechter, Poitevent, Carrère & Denègre L.L.P., counsel for the
Company and the Guarantors, shall have furnished to the Initial Purchasers, at
the request of the Company, their written opinion and 10b-5 statement, dated the
Closing Date and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Representative, to the effect set forth in Annex
D hereto.

(g) Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. The
Initial Purchasers shall have received on and as of the Closing Date an opinion
and 10b-5 statement of Simpson Thacher & Bartlett LLP, counsel for the Initial
Purchasers, with respect to such matters as the Representative may reasonably
request, and such counsel shall have received such documents and information as
they may reasonably request to enable them to pass upon such matters.

(h) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Securities or the
issuance of the Guarantees; and no injunction or order of any federal, state or
foreign court shall have been issued that would, as of the Closing Date, prevent
the issuance or sale of the Securities or the issuance of the Guarantees.

(i) Good Standing. The Representative shall have received on and as of the
Closing Date satisfactory evidence of the good standing of the Parent and its
subsidiaries in their respective jurisdictions of organization and their good
standing in such other jurisdictions as the Representative may reasonably
request, in each case in writing or any standard form of telecommunication, from
the appropriate governmental authorities of such jurisdictions.

(j) Registration Rights Agreement. The Initial Purchasers shall have received a
counterpart of the Registration Rights Agreement that shall have been executed
and delivered by a duly authorized officer of the Company and each of the
Guarantors.

(k) DTC. The Securities shall be eligible for clearance and settlement through
DTC.

(l) Indenture and Securities. The Indenture shall have been duly executed and
delivered by a duly authorized officer of the Company, each of the Guarantors
and the Trustee, and the Securities shall have been duly executed and delivered
by a duly authorized officer of the Company and duly authenticated by the
Trustee.

(m) Credit Agreement Amendment. The Credit Agreement Amendment shall be in full
force and effect consistent in all material respects with the terms described in
the Time of Sale Information and the Offering Memorandum.

(n) Additional Documents. On or prior to the Closing Date, the Company and the
Guarantors shall have furnished to the Representative such further certificates
and documents as the Representative may reasonably request.

 

25



--------------------------------------------------------------------------------

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

7. Indemnification and Contribution.

(a) Indemnification of the Initial Purchasers. The Company and each of the
Guarantors jointly and severally and, following the execution of the Joinder
Agreement, Complete and the Complete Guarantors, jointly and severally with the
Company and the Guarantors, agree to indemnify and hold harmless each Initial
Purchaser, its affiliates, directors and officers and each person, if any, who
controls such Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including, without limitation, legal
fees and other expenses reasonably incurred in connection with any suit, action
or proceeding or any claim asserted, as such fees and expenses are incurred),
joint or several, that arise out of, or are based upon, any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, any of the other Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum (or any amendment or supplement
thereto) or any omission or alleged omission to state therein a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representative expressly for use therein.

(b) Indemnification of the Company and the Guarantors. Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless the Company,
each of the Guarantors, each of their respective directors and officers and each
person, if any, who controls the Company or any of the Guarantors within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the indemnity set forth in paragraph (a) above, but only with
respect to any losses, claims, damages or liabilities that arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to such Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representative expressly for use in the Preliminary
Offering Memorandum, any of the other Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum (or any amendment or supplement
thereto), it being understood and agreed that the only such information consists
of the following: the second and third sentences of the third paragraph and the
penultimate paragraph under the caption “Plan of distribution” in the
Preliminary Offering Memorandum and the Offering Memorandum.

 

26



--------------------------------------------------------------------------------

(c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall be entitled to participate in and assume the defense thereof and shall
retain counsel reasonably satisfactory to the Indemnified Person (who shall not,
without the consent of the Indemnified Person, be counsel to the Indemnifying
Person) to represent the Indemnified Person and any others entitled to
indemnification pursuant to this Section 7 that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding, as incurred. In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed to the
contrary; (ii) the Indemnifying Person has failed within a reasonable time to
retain counsel reasonably satisfactory to the Indemnified Person; (iii) the
Indemnified Person shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the Indemnifying Person; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred. Any such
separate firm for any Initial Purchaser, its affiliates, directors and officers
and any control persons of such Initial Purchaser shall be designated in writing
by J.P. Morgan Securities LLC and any such separate firm for the Company, the
Guarantors, their respective directors and officers and any control persons of
the Company and the Guarantors shall be designated in writing by the Company.
The Indemnifying Person shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the Indemnifying Person agrees to
indemnify each Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. Notwithstanding the foregoing sentence,
if at any time an Indemnified Person shall have requested that an Indemnifying
Person reimburse the Indemnified Person for fees and expenses of counsel as
contemplated by this paragraph, the Indemnifying Person shall be liable for any
settlement of any proceeding effected without its written consent if (i) such
settlement is entered into more than 30 days after receipt by the Indemnifying
Person of such request and (ii) the Indemnifying Person shall not have
reimbursed the Indemnified Person in

 

27



--------------------------------------------------------------------------------

accordance with such request or disputed in good faith the Indemnified Person’s
entitlement to such reimbursement prior to the date of such settlement. No
Indemnifying Person shall, without the written consent of the Indemnified
Person, effect any settlement of any pending or threatened proceeding in respect
of which any Indemnified Person could have been a party and indemnification is
or could have been sought hereunder by such Indemnified Person, unless such
settlement (x) includes an unconditional release of such Indemnified Person, in
form and substance reasonably satisfactory to such Indemnified Person, from all
liability on claims that are the subject matter of such proceeding and (y) does
not include any statement as to or any admission of fault, culpability or a
failure to act by or on behalf of any Indemnified Person.

(d) Contribution. If the indemnification provided for in paragraphs (a) or
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors on the one hand and the
Initial Purchasers on the other from the offering of the Securities or (ii) if
the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) but also the relative fault of the Company and the
Guarantors on the one hand and the Initial Purchasers on the other in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Company and the Guarantors on the one hand and
the Initial Purchasers on the other shall be deemed to be in the same respective
proportions as the net proceeds (before deducting expenses) received by the
Company from the sale of the Securities and the total discounts and commissions
received by the Initial Purchasers in connection therewith, as provided in this
Agreement, bear to the aggregate offering price of the Securities. The relative
fault of the Company and the Guarantors on the one hand and the Initial
Purchasers on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or any Guarantor or by the Initial Purchasers and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. For the avoidance of doubt, until
Complete and the Complete Guarantors or their respective directors and officers
and control persons are entitled to indemnification from the Initial Purchasers
pursuant to Section 7(b) hereof, such person shall not be entitled to
contribution under this Section 7(d).

(e) Limitation on Liability. The Company, the Guarantors and the Initial
Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if the
Initial Purchasers were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in paragraph (d) above. The amount paid or payable by an Indemnified
Person as a result of the losses, claims,

 

28



--------------------------------------------------------------------------------

damages and liabilities referred to in paragraph (d) above shall be deemed to
include, subject to the limitations set forth above, any legal or other expenses
incurred by such Indemnified Person in connection with any such action or claim.
Notwithstanding the provisions of this Section 7, in no event shall an Initial
Purchaser be required to contribute any amount in excess of the amount by which
the total discounts and commissions received by such Initial Purchaser with
respect to the offering of the Securities exceeds the amount of any damages that
such Initial Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The Initial Purchasers’
obligations to contribute pursuant to this Section 7 are several in proportion
to their respective purchase obligations hereunder and not joint.

(f) Non-Exclusive Remedies. The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.

8. Termination. This Agreement may be terminated in the absolute discretion of
the Representative, by notice to the Company, if after the execution and
delivery of this Agreement and on or prior to the Closing Date (i) trading
generally shall have been suspended or materially limited on the New York Stock
Exchange or the over-the-counter market; (ii) trading of any securities issued
or guaranteed by the Company or any of the Guarantors shall have been suspended
on any exchange or in any over-the-counter market; (iii) a general moratorium on
commercial banking activities shall have been declared by federal or New York
State authorities; or (iv) there shall have occurred any outbreak or escalation
of hostilities or any change in financial markets or any calamity or crisis,
either within or outside the United States, that, in the judgment of the
Representative, is material and adverse and makes it impracticable or
inadvisable to proceed with the offering, sale or delivery, of the Securities on
the terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum.

9. Defaulting Initial Purchaser.

(a) If, on the Closing Date, any Initial Purchaser defaults on its obligation to
purchase the Securities that it has agreed to purchase hereunder, the
non-defaulting Initial Purchasers may in their discretion arrange for the
purchase of such Securities by other persons satisfactory to the Company on the
terms contained in this Agreement. If, within 36 hours after any such default by
any Initial Purchaser, the non-defaulting Initial Purchasers do not arrange for
the purchase of such Securities, then the Company shall be entitled to a further
period of 36 hours within which to procure other persons reasonably satisfactory
to the non-defaulting Initial Purchasers to purchase such Securities on such
terms. If other persons become obligated or agree to purchase the Securities of
a defaulting Initial Purchaser, either the non-defaulting Initial Purchasers or
the Company may postpone the Closing Date for up to five full business days in
order to effect any changes that in the opinion of counsel for the Company or
counsel for the Initial Purchasers may be necessary in the Time of Sale
Information, the Offering Memorandum

 

29



--------------------------------------------------------------------------------

or in any other document or arrangement, and the Company agrees to promptly
prepare any amendment or supplement to the Time of Sale Information or the
Offering Memorandum that effects any such changes. As used in this Agreement,
the term “Initial Purchaser” includes, for all purposes of this Agreement unless
the context otherwise requires, any person not listed in Schedule 1 hereto that,
pursuant to this Section 9, purchases Securities that a defaulting Initial
Purchaser agreed but failed to purchase.

(b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-tenth of the aggregate principal amount of all
the Securities, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.

(c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-tenth of the aggregate principal amount of all the
Securities, or if the Company shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers. Any termination of this
Agreement pursuant to this Section 9 shall be without liability on the part of
the Company or the Guarantors, except that the Company and each of the
Guarantors will continue to be liable for the payment of expenses as set forth
in Section 10 hereof and except that the provisions of Section 7 hereof shall
not terminate and shall remain in effect.

(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company, the Guarantors or any non-defaulting
Initial Purchaser for damages caused by its default.

10. Payment of Expenses.

(a) Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company and each of the
Guarantors jointly and severally agree to pay or cause to be paid all costs and
expenses incident to the performance of their respective obligations hereunder,
including without limitation, (i) the costs incident to the authorization,
issuance, sale, preparation and delivery of the Securities and any taxes payable
in that connection; (ii) the costs incident to the preparation and printing of
the Preliminary Offering Memorandum, any other Time of Sale Information, any
Issuer Written Communication and the Offering Memorandum (including any
amendment or supplement thereto) and the distribution thereof; (iii) the costs
of reproducing and distributing each of the Transaction Documents; (iv) the fees

 

30



--------------------------------------------------------------------------------

and expenses of the Company’s and the Guarantors’ counsel and independent
accountants; (v) the fees and expenses incurred in connection with the
registration or qualification and determination of eligibility for investment of
the Securities under the laws of such jurisdictions as the Representative may
designate and the preparation, printing and distribution of a Blue Sky
Memorandum (including the related fees and expenses of counsel for the Initial
Purchasers); (vi) any fees charged by rating agencies for rating the Securities;
(vii) the fees and expenses of the Trustee and any paying agent (including
related fees and expenses of any counsel to such parties); (viii) all expenses
and application fees incurred in connection with the approval of the Securities
for book-entry transfer by DTC; and (ix) all expenses incurred by the Company in
connection with any “road show” presentation to potential investors; provided
that notwithstanding clause (ix) above, the Initial Purchasers shall pay
one-half of the expenses associated with any chartered aircraft jointly used for
the purposes of such “road show” presentations.

(b) If (i) this Agreement is terminated pursuant to Section 8(ii), (ii) the
Company for any reason fails to tender the Securities for delivery to the
Initial Purchasers or (iii) the Initial Purchasers decline to purchase the
Securities for any reason permitted under this Agreement, the Company and each
of the Guarantors jointly and severally agrees to reimburse the Initial
Purchasers for all out-of-pocket costs and expenses (including the fees and
expenses of their counsel) reasonably incurred by the Initial Purchasers in
connection with this Agreement and the offering contemplated hereby.

11. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and any controlling persons referred to herein, (i) the affiliates,
officers and directors of each Initial Purchaser referred to in Section 7 hereof
and (ii) the officers and directors of each of the Company and the Guarantors
referred to in Section 7 hereof. Nothing in this Agreement is intended or shall
be construed to give any other person any legal or equitable right, remedy or
claim under or in respect of this Agreement or any provision contained herein.
No purchaser of Securities from any Initial Purchaser shall be deemed to be a
successor merely by reason of such purchase.

12. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Guarantors and
the Initial Purchasers contained in this Agreement or made by or on behalf of
the Company, the Guarantors or the Initial Purchasers pursuant to this Agreement
or any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any termination of this Agreement or any investigation made by or on behalf
of the Company, the Guarantors or the Initial Purchasers.

13. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term “subsidiary” has the meaning set forth in Rule 405 under
the Securities Act; (d) the term “written communication” has the meaning set
forth in Rule 405 under the Securities Act; and (e) for purposes of the
Company’s representations and warranties in Sections 3(d), 3(e), 3(f), 3(o),
3(p), 3(q), 3(r), 3(s), 3(t), 3(u),

 

31



--------------------------------------------------------------------------------

3(v), 3(w), 3(x), 3(y), 3(z), 3(aa), 3(bb), 3(cc), 3(dd), 3(ee), 3(ff), 3(gg),
3(hh), 3(ii), 3(jj), 3(kk), 3(mm), 3(nn), 3(qq), and 3(tt) solely as they
pertain to Complete and/or its subsidiaries, as applicable, “knowledge of the
Company” means the actual knowledge of the members of the Parent’s senior
management who have engaged in and managed the Parent’s diligence process and
investigation of Complete and are the primary individuals at the Parent
responsible for such acquisition and investigation, after due inquiry and
investigation.

14. Compliance with USA Patriot Act. In accordance with the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Initial Purchasers are required to obtain, verify and record
information that identifies their respective clients, including the Company,
which information may include the name and address of their respective clients,
as well as other information that will allow the Initial Purchasers to properly
identify their respective clients.

15. Miscellaneous.

(a) Authority of the Representative. Any action by the Initial Purchasers
hereunder may be taken by J.P. Morgan Securities LLC on behalf of the Initial
Purchasers, and any such action taken by J.P. Morgan Securities LLC shall be
binding upon the Initial Purchasers.

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representative c/o J.P. Morgan Securities LLC,
383 Madison Avenue, New York, New York 10179 (fax: (212) 270-1063); Attention:
Jack D. Smith. Notices to the Company and the Guarantors shall be given to them
at 601 Poydras Street, Suite 2400, New Orleans, Louisiana 70130 (fax:
(504) 365-9665); Attention: Robert S. Taylor.

(c) Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(d) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

(e) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(f) Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

 

32



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

    Very truly yours,   SESI, L.L.C.  
By: Superior Energy Services, Inc., its managing member By   /s/ Robert S.
Taylor  

 

  Name: Robert S. Taylor  
Title: Executive Vice President, Chief Financial Officer and Treasurer

 

  SUPERIOR ENERGY SERVICES, INC. By   /s/ Robert S. Taylor  

 

  Name: Robert S. Taylor  
Title: Executive Vice President, Chief Financial Officer and Treasurer

 

33



--------------------------------------------------------------------------------

    1105 PETERS ROAD, L.L.C.   ADVANCED OILWELL SERVICES, INC.   BLOWOUT TOOLS,
INC.   CONCENTRIC PIPE AND TOOL RENTALS, L.L.C.   CONNECTION TECHNOLOGY, L.L.C.
  CSI TECHNOLOGIES, LLC   DRILLING LOGISTICS, L.L.C.   FASTORQ, L.L.C.   H.B.
RENTALS, L.C.   INTERNATIONAL SNUBBING SERVICES, L.L.C.   NON-MAGNETIC RENTAL
TOOLS, L.L.C.   PRODUCTION MANAGEMENT INDUSTRIES, L.L.C.   SEMO, L.L.C.   SEMSE,
L.L.C.   STABIL DRILL SPECIALITIES, L.L.C.   SUB-SURFACE TOOLS, L.L.C.  
SUPERIOR HOLDING, INC.   SUPERIOR ENERGY SERVICES COLOMBIA, LLC   SUPERIOR
ENERGY SERVICES, L.L.C.   SUPERIOR INSPECTION SERVICES, L.L.C.   WARRIOR ENERGY
SERVICES CORPORATION   WILD WELL CONTROL, INC.   WORKSTRINGS INTERNATIONAL,
L.L.C. By   /s/ Robert S. Taylor  

 

  Name: Robert S. Taylor   Title: Authorized Representative

 

34



--------------------------------------------------------------------------------

Accepted: November 21, 2011

J.P. MORGAN SECURITIES LLC

For itself and on behalf of the

several Initial Purchasers listed

in Schedule 1 hereto.

 

By   

/s/ Jack D. Smith

  Authorized Signatory

 

35



--------------------------------------------------------------------------------

SCHEDULE 1

 

Initial Purchasers

   Principal Amount  

J.P. Morgan Securities LLC

   $ 280,000,000   

Merrill Lynch, Pierce, Fenner & Smith Incorporated

   $ 120,000,000   

Wells Fargo Securities, LLC

   $ 120,000,000   

Capital One Southcoast, Inc.

   $ 40,000,000   

RBC Capital Markets, LLC

   $ 40,000,000   

Scotia Capital (USA) Inc.

   $ 40,000,000   

CIBC World Market Corp.

   $ 20,000,000   

Citigroup Global Markets Inc.

   $ 20,000,000   

Comerica Securities, Inc.

   $ 20,000,000   

HSBC Securities (USA) Inc.

   $ 20,000,000   

Morgan Keegan & Company, Inc.

   $ 20,000,000   

Banco Bilbao Vizcaya Argentaria, S.A.

   $ 16,000,000   

PNC Capital Markets LLC

   $ 16,000,000   

Standard Chartered Bank

   $ 16,000,000   

Johnson Rice & Company L.L.C.

   $ 12,000,000      

 

 

 

Total

   $ 800,000,000   